Appeal by defendant from an order of the County Court, Queens County, dated January 19, 1961, denying, without a hearing, his coram nobis application to vacate a judgment of said court rendered February 3, 1954, convicting him, after a jury trial, of grand larceny in the first degree and possession of a dangerous weapon as a misdemeanor, and sentencing him to serve a term of 5 to 10 years on the larceny count and suspending sentence *1034on the dangerous weapon count. Order affirmed (People v. Oddo, 300 N. Y. 649; People v. Fanning, 300 N. Y. 593; People v. McElroy, 11 A D 2d 556). Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.